

PROMISSORY NOTE
(FIXED RATE)


$1,500,000.00
San Antonio, Texas
November 19, 2009



The undersigned, SOUTH TEXAS OIL COMPANY, a Nevada corporation, STO DRILLING
COMPANY, a Texas corporation, STO OPERATING COMPANY, a Texas corporation, STO
PROPERTIES, LLC, a Texas limited liability company, and SOUTHERN TEXAS OIL
COMPANY, a Texas corporation ("Borrower"), for value received, jointly and
severally, if more than one, promises and agrees to pay to the order of GIDDINGS
INVESTMENTS LLC, a Delaware limited liability company (hereinafter called
"Lender"), or other holder hereof, at 3 Parklands Drive, Suite 102, Darien, CT
06820, Attn: Greg Imbruce, in lawful money of the United States of America, the
principal sum of ONE MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS
($1,500,000.00) (or the unpaid balance of all principal advanced against this
Note, if that amount is more or less), together with interest thereon at the
rate specified below; provided, however, that in no event shall the rate
specified below, together with all other consideration contracted for, charged
or received by the holder of this Note which constitutes interest under
applicable law, exceed the amount of interest which could be charged at the
Highest Lawful Rate.
 
1.             Definitions. As used in this Note, the following terms shall have
the meanings assigned:
 
“Business Day” means a day other than a Saturday, Sunday, or other day on which
banks in San Antonio, Texas or New York, New York are required or authorized to
be closed.
 
“Event of Default” shall have the meaning assigned to such term in the Loan
Agreement.
 
“Governmental Authority” means any foreign governmental authority, the United
States, and any political subdivision of any of them, whether state, provincial,
or local, and any agency, department, commission, board, bureau, court or other
tribunal, or instrumentality of any of them which now or hereafter has
jurisdiction over Lender (or any participant herein) or a Borrower or a
Borrower’s assets.
 
Initials ____

 
1

--------------------------------------------------------------------------------

 

“Highest Lawful Rate” shall mean on any day, the maximum nonusurious rate of
interest permitted for that day by whichever of applicable federal or Texas law
permits the higher interest rate, stated as a rate per annum.  On each day, if
any, that the Texas Finance Code, as supplemented by art. 1D.003 of the Texas
Credit Title, as it may from time to time be amended (the “Texas Credit Code”),
establishes the Highest Lawful Rate, the Highest Lawful Rate shall be the
“weekly rate ceiling”, as referred to in Section 303.002 of the Texas Finance
Code, after application of Section 303.009 of the Texas Finance Code, for that
day.  Provided, however, that to the extent permitted by applicable law, Lender
reserves the right to change, from time to time by further notice and disclosure
to a Borrower, the ceiling on which the Highest Lawful Rate is based under the
Texas Finance Code, and, provided further, that the “highest non-usurious rate
of interest permitted by applicable law” for purposes of this Note shall not be
limited to the applicable rate ceiling under the Texas Finance Code if federal
laws or other state laws now or hereafter in effect and applicable to this Note
(and the interest contracted for, charged and collected thereunder) shall permit
a higher rate of interest.
 
“Legal Requirement” means any law, statute, ordinance, decree, order, ruling,
requirement, judgment, rule or regulation (or authoritative interpretation of
any of them) of any Governmental Authority, and the terms of any license,
permit, consent or approval issued by any Governmental Authority.
 
“Loan Agreement” means the Debtor-in-Possession Loan and Security Agreement, of
even date herewith, by and between Borrower and Lender, as may be amended,
restated, supplemented, and modified from time to time.
 
“Maturity Date” means January 31, 2010.
 
“Past Due Rate” means the lesser of (a) the rate of five percent (5%) per annum
plus the interest rate set forth in Section 2(a) of this Note or (b) the Highest
Lawful Rate.
 
 “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation relating to reserve requirements applicable to member banks of
the Federal Reserve System.
 
2.             Interest.  Interest shall accrue on the outstanding principal
balance of this Note, or any portion hereof, as follows:
 
(a)
Subject to the applicable provisions of this Note, commencing on the date hereof
up to and including the Maturity Date, at a rate of ten percent (10%) per annum;
and

 
(b)
All past due principal and interest shall bear interest from its due date until
paid at the Past Due Rate (after as well as before judgment).

 
3.             Payments of Principal and Interest.
 
3.1           This Note shall be due and payable as follows:
 
Initials ____

 
2

--------------------------------------------------------------------------------

 
 
 
(a)
Accrued and unpaid interest on the principal of this Note for the immediately
preceding month shall be due and payable on the fifth day of each month
commencing on December 5, 2009; and

 
 
(b)
The entire unpaid principal sum of this Note and all interest accrued and unpaid
thereon shall be fully and finally due and payable on the Maturity Date.

 
3.2           All payments hereon shall be credited first to past due accrued
interest and then to principal; and interest shall thereupon cease upon the
principal so credited.
 
3.3           All payments made by a Borrower on this Note shall be made to
Lender at its address set forth in this Note (or otherwise designated by Lender)
in federal or other immediately available funds before 1:00 p.m., San Antonio,
Texas time, on the date such payment is required to be made.  Any payment
received and accepted by Lender after such time shall be considered for all
purposes (including the calculation of interest, to the extent permitted by law)
as having been made on the next following Business Day.
 
3.4           This Note is not a revolving note.  An amount borrowed may not be
repaid and reborrowed. Further, no advances shall be made under this Note except
in accordance with the Loan Agreement.
 
4.            INDEMNIFICATION.  EACH BORROWER AGREES TO INDEMNIFY LENDER AND ANY
PARTICIPANT AGAINST AND HOLD LENDER AND ANY PARTICIPANT HARMLESS FROM ANY LOSS
OR EXPENSE WHICH LENDER AND ANY PARTICIPANT MAY INCUR OR SUSTAIN AS A
CONSEQUENCE OF ANY LATE PAYMENT (MANDATORY OR OPTIONAL) OR DEFAULT BY A BORROWER
IN THE PAYMENT OF ANY PRINCIPAL AMOUNT OF OR INTEREST ON THIS NOTE.  A
CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THIS PARAGRAPH
SUBMITTED BY LENDER TO BORROWER SHALL BE MADE BY LENDER IN GOOD FAITH, SHALL
CONTAIN REASONABLE DETAIL OF LENDER’S CALCULATION, AND SHALL BE CONCLUSIVE AND
BINDING UPON BORROWER, ABSENT MANIFEST ERROR.  THE INDEMNITY AGREEMENTS
CONTAINED IN THIS NOTE SHALL SURVIVE THE PAYMENT OF THIS NOTE AS TO ANY AMOUNTS
OR OBLIGATIONS ACCRUED HERE UNDER PRIOR TO THE LATER OF PAYMENT OF THIS NOTE IN
FULL.
 
5.            Prepayment.  Borrower shall have the right at any time and from
time to time upon at least three Business Days’ irrevocable written notice to
Lender, to prepay any sums due under this Note in whole or in part.  For any
prepayment, Borrower in its notice shall specify the date proposed for
prepayment (each, a “Prepayment Date”) and the principal amount to be
prepaid.  Whenever notice of any such prepayment has been given, the principal
amount to be prepaid together with all accrued interest thereon shall
automatically become due and payable at or before 1:00 p.m., San Antonio time,
on such Prepayment Date.
 
Initials ____

 
3

--------------------------------------------------------------------------------

 
 
6.            Loan Agreement.  This Note is issued pursuant to and in accordance
with the terms and provisions of the Loan Agreement.  This Note is the Note
under and as defined in the Loan Agreement.  This Note is secured by, among
other things, the Collateral under and as defined in the Loan Agreement.
 
7.            Default.  This Note shall become immediately due and payable, at
the option of Lender or other holder hereof, without presentment or demand or
any notice to Borrower or any other person obligated or to become obligated
hereon, upon the occurence of an Event of Default.
 
8.            Expenses.  Upon the occurrence of an Event of Default under and as
defined in the Loan Agreement, and this Note is placed in the hands of an
attorney for collection (whether or not suit is filed), or if this Note is
collected by suit or legal proceedings or through the probate court or
bankruptcy proceedings, Borrower agrees to pay an additional reasonable amount
as attorney's fees and expenses of collection.
 
9.            Waivers.  Except for the notices specifically set forth in and
required by the Loan Agreement, Borrower and all sureties, endorsers, and
guarantors of this Note (i) waive presentment for payment, protest and demand,
notice of nonpayment, notice of protest, demand, dishonor, nonpayment, default,
notice of intent to accelerate, notice of acceleration, and diligence in
collecting this Note or enforcing any of the security herefor, (ii) agree to any
substitution, exchange or release of any such security or the release of any
party primarily or secondarily liable hereon, (iii) agree that Lender or other
holder hereof shall not be required first to institute suit or exhaust its
remedies hereon against a Borrower or others liable or to become liable hereon
in order to enforce payment of this Note by them, and (iv) consent to any
extension or postponement of time of payment of this Note without notice thereof
to any of them.
 
10.           Controlling Agreement.  No provisions of this Note or any
instrument securing payment hereof or otherwise relating to the debt evidenced
hereby shall require the payment or permit the charging, collection, application
or receipt of interest in excess of interest calculated at the Highest Lawful
Rate.  If any excess of interest in such respect is herein or in any such other
instrument provided for, charged, or received, or shall be adjudicated to be so
provided for herein or in any such instrument, the provisions of this paragraph
shall govern, and neither a Borrower nor any endorsers of this Note nor their
respective heirs, personal representatives, successors or assigns shall be
obligated to pay the amount of such interest to the extent it is in excess of
interest calculated at the Highest Lawful Rate.  It is expressly stipulated and
agreed to be the intent of any Borrower and holder to at all times comply with
the usury and other laws relating to this Note and the other instruments
securing payment hereof now or hereafter in effect, and any subsequent
revisions, repeals, or judicial interpretations thereof, to the extent that any
of the same are applicable hereto or to the other instruments securing payment
hereof.  In the event Lender or other holder hereof ever contracts for, charges,
receives, collects or applies as interest any such excess, such amount which
would be excessive interest shall be applied to the reduction of the unpaid
principal balance of this Note, and, if upon such application the principal
balance of this Note is paid in full, any remaining excess shall be forthwith
paid to a Borrower and the provisions of this Note and the other instruments
securing payment hereof shall immediately be deemed reformed and the amounts
thereafter collectible hereunder and thereunder reduced, without the necessity
of execution of any new documents, so as to comply with the then applicable law,
but so as to permit the recovery of the fullest amount otherwise called for
hereunder and thereunder.  In determining whether or not the interest paid or
payable under any specific contingency exceeds the Highest Lawful Rate, each
Borrower and Lender or other holder hereof shall, to the maximum extent
permitted under applicable law, amortize, prorate, allocate and spread the total
amount of interest throughout the entire term of this Note so that the amount or
rate of interest contracted for, charged or received for any and all periods of
time during the term of this Note is to the greatest extent possible less than
the maximum amount or rate of interest allowed to be charged by law during the
relevant period of time.  Notwithstanding any of the foregoing, if at any time
applicable laws shall be changed so as to permit a higher rate or amount of
interest to be charged than that permitted prior to such change, then unless
prohibited by law, references in this Note to "applicable law" for purposes of
determining the maximum interest or rate of interest which can be charged shall
be deemed to refer to such applicable laws as so amended to allow the greater
amount or rate of interest.
 
Initials ____

 
4

--------------------------------------------------------------------------------

 
 
11.           Temporary Waiver.  If there is any Event of Default under the
terms of the Loan Agreement, and the holder hereof temporarily waives or fails
to immediately exercise its rights under the Loan Agreement, such waiver shall
not be construed either as extending beyond such temporary waiver or as
extending to any subsequent Event of Default.
 
12.           APPLICABLE LAWS.  THIS NOTE HAS BEEN EXECUTED AND DELIVERED IN AND
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
TEXAS AND OF THE UNITED STATES OF AMERICA FROM TIME TO TIME IN EFFECT.  HARRIS
COUNTY, TEXAS SHALL BE A PROPER PLACE OF VENUE FOR SUIT HEREON.  BORROWER AND
ANY AND ALL CO-MAKERS, ENDORSERS, GUARANTORS AND SURETIES IRREVOCABLY AGREE THAT
ANY LEGAL PROCEEDINGS IN RESPECT OF THIS NOTE OR ANY DOCUMENT EXECUTED IN
CONNECTION HEREWITH SHALL BE BROUGHT IN THE DISTRICT COURTS OF BEXAR COUNTY,
TEXAS, OR THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF TEXAS,
SAN ANTONIO DIVISION.
 
13.           NOTICE OF FINAL AGREEMENT.  THIS NOTE AND THE OTHER DOCUMENTS
EXECUTED SUBSTANTIALLY CONTEMPORANEOUSLY HEREWITH REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.


[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
Initials ____

 
5

--------------------------------------------------------------------------------

 


SOUTH TEXAS OIL COMPANY,
a Nevada corporation
  /s/ Michael J. Pawelek
By:
 
Name: Michael J. Pawelek
Title: CEO. President
   
STO DRILLING COMPANY,
a Texas corporation
  /s/ Michael J. Pawelek
By:
 
Name: Michael J. Pawelek
Title: CEO. President
   
STO OPERATING COMPANY,
a Texas corporation
  /s/ Wayne A. Psencik
By:
 
Name: Wayne A. Psencik
Title: President
   
STO PROPERTIES, LLC,
a Texas limited liability company
  /s/ Wayne A. Psencik
By:
 
Name: Wayne A. Psencik
Title: Manager
   
SOUTHERN TEXAS OIL COMPANY,
a Texas corporation
  /s/ Michael J. Pawelek
By:
 
Name: Michael J. Pawelek
Title: CEO. President



ACKNOWLEDGED FOR PURPOSES OF SECTION
26.02 OF THE TEXAS BUSINESS AND


Initials ____
 
6

--------------------------------------------------------------------------------

 


COMMERCE CODE BY:
   
GIDDINGS INVESTMENTS LLC,
a Delaware limited liability company
   
  /s/ Greg Imbruce
By:
 
Name:  Greg Imbruce
Title: President

 
Initials ____

 
7

--------------------------------------------------------------------------------

 